Citation Nr: 0707385	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 until 
September 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Columbia, 
South Carolina that denied an increased evaluation for the 
service-connected bilateral hearing loss.

The veteran was afforded a hearing before a Veterans Law 
Judge by videoconference in April 2004. The transcript is of 
record.  That Veterans Law Judge subsequently retired.  

The veteran requested another hearing in December 2005.  As a 
result, the Board remanded this case in January 2006 to 
schedule the hearing.  In June 2006, the veteran withdrew his 
request for a hearing, and the case has returned to the Board 
for appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished. 

2.  Audiometric testing in September 2001 revealed Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  

3.  Audiometric testing in November 2004 revealed Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a November 2004 letter and a March 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
was not in the possession of a Federal department or agency 
that pertains to the claim.  The RO also explained that his 
appeal may be denied if he fails to report for a scheduled 
examination.  The claim was last readjudicated in October 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements. 

As discussed in more detail below, in this case the veteran 
was scheduled for VA examinations in conjunction with his 
claim for increase.  It does not appear, however, that the 
veteran was specifically notified of the provisions of 38 
C.F.R. § 3.655 (2006) detailing the consequences of failing 
to report to the examination-when he was notified of the 
scheduled May and June 2006 VA audiological examinations.  
Under these circumstances, and to give the veteran every 
consideration in connection with the claim, the Board will 
(as the RO did) adjudicate the matter of a higher rating for 
hearing loss on the basis of the evidence already of record, 
which includes findings responsive to the rating criteria, 
rather than deny the claim solely on the basis of the 
veteran's failure to report to those examinations.  See 38 
C.F.R. § 3.655(b).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(2006).

The Board observes further that the explanatory information 
accompanying the regulatory criteria for evaluating 
audiological disabilities specifically indicates that except 
for certain "unusual patterns of hearing impairment."  The 
"unusual patterns of hearing impairment" include cases where 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) are 55 decibels 
or more, or where the puretone threshold is 30 decibels or 
less at 1000 Hertz) and 70 decibels or more at 2000 Hertz.  
The amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  It must be noted the evidence of 
record indicates that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern 
of hearing impairment.

The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations 
(in percentages).  The table is applied separately for each 
ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI.  See 
38 C.F.R. § 4.85.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss.  





A September 2001 VA audiological examination report reveals 
the following results:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
65
90
LEFT
10
15
80
90

The September 2001 VA audiological results establish that the 
veteran had an average puretone threshold of 44 in the right 
ear with 96 percent discrimination.  The left ear has an 
average puretone threshold of 49 with 100 percent 
discrimination.  From Table VI of 38 C.F.R.  § 4.85, a Roman 
Numeral I is derived for the right ear and Roman Numeral I 
for the left ear.  

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I.  Thus, 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss based on this 
audiological report.  

A November 2004 VA audiological examination report reveals 
the following results:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
75
95
LEFT
10
20
80
95

The November 2004 VA audiological results establish that the 
veteran had an average puretone threshold of 49 in the right 
ear with 100 percent discrimination.  The left ear has an 
average puretone threshold of 51 with 92 percent 
discrimination.  From Table VI of 38 C.F.R.  § 4.85, a Roman 
Numeral I is derived for the right ear and Roman Numeral I 
for the left ear.  

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I.  Thus, 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss based on this 
audiological report.  

As noted previously, the veteran failed to report for the 
schedule VA audiological examination in May 2006.  He also 
reportedly cancelled the VA audiological examination in June 
2006.  The RO reported in the October 2006 supplemental 
statement of the case that the veteran cancelled the VA 
audiological examination in June 2006 because he was planning 
to withdraw his claim.  The Board notes that the veteran has 
not submitted a written withdrawal of his claim for increase.  
Therefore, the Board has addressed the issue on appeal.  
Furthermore, the veteran has not responded to the RO's report 
in the October 2006, nor has he attempted to provide an 
explanation for his failure to report. 

Based on the foregoing evidence, the Board finds that a 
compensable rating is not warranted for bilateral hearing 
loss.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
transcript of the September 2004 videoconference hearing 
before the now-retired Veterans Law Judge reveals that the 
veteran provided credible testimony.  Nevertheless, the 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss disability.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


